Case 3:14-bk-31788   Doc 63   Filed 01/13/20 Entered 01/13/20 13:58:13   Desc Main
                              Document     Page 1 of 6
Case 3:14-bk-31788   Doc 63   Filed 01/13/20 Entered 01/13/20 13:58:13   Desc Main
                              Document     Page 2 of 6
Case 3:14-bk-31788   Doc 63   Filed 01/13/20 Entered 01/13/20 13:58:13   Desc Main
                              Document     Page 3 of 6
Case 3:14-bk-31788   Doc 63   Filed 01/13/20 Entered 01/13/20 13:58:13   Desc Main
                              Document     Page 4 of 6
Case 3:14-bk-31788   Doc 63   Filed 01/13/20 Entered 01/13/20 13:58:13   Desc Main
                              Document     Page 5 of 6
Case 3:14-bk-31788       Doc 63      Filed 01/13/20 Entered 01/13/20 13:58:13      Desc Main
                                     Document     Page 6 of 6



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  DAYTON DIVISION

 In Re:                                          Case No. 3:14-bk-31788

 Tammy R. Profitt                                Chapter 13

 Debtor.                                         Judge Guy R. Humphrey

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on January 13, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on January 13, 2020 addressed to:

          Tammy R. Profitt, Debtor
          2267 Terrylynn Ave.
          Dayton, OH 45439-2741

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
